DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FLEMING et al. (US 4,775,401).
Fleming teaches a method for modification of surface of an initial optical fiber preform. Fleming teaches treating surface of the initial optical fiber preform with chlorine, wherein the surface of the initial optical fiber preform is treated with chlorine for modification of structure of silica cladding of the initial optical fiber preform by removing impure particles from the initial optical fiber preform (col. 7 lines 16-24); and performing flame polishing on the surface of the initial optical fiber preform after chlorination, wherein the flame polishing is performed to convert the initial optical fiber into a modified optical fiber preform (col. 9 lines 28-29).  
Regarding claim 4, Fleming teaches the treatment of the surface of the initial optical fiber preform with chlorine dries out the surface of the initial optical fiber preform by making the surface of the initial optical fiber preform free from water and hydroxide 
Regarding claim 10, Fleming teaches the initial optical fiber preform is manufactured using at least one preform manufacturing process, wherein the at least one preform manufacturing process comprises modified chemical vapor deposition process, vapor axial deposition process and outside vapor deposition process (col. 5 lines 46-47).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLEMING et al. (US 4,775,401).
Fleming teaches a method for modification of surface of an initial optical fiber preform. Fleming teaches treating surface of the initial optical fiber preform with 
Fleming teaches that the optical fiber preform is dehydrated in a Cl2 containing atmosphere for 16 hours (col. 10 lines 18-19). It would have been obvious to one of ordinary skill in eth art that modifying the flow rate of the Cl2 containing atmosphere would affect the purification of the optical fiber. Therefore, it would have been obvious to one of ordinary skill in the art that a treatment of 50-70 liters of chlorine per square meter of the surface of the initial optical fiber preform could have been determined through routine experimentation to optimize the purification of the optical fiber.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLEMING et al. (US 4,775,401) in view of WATANABE et al. (US 5,710,850).
Fleming teaches a method for modification of surface of an initial optical fiber preform. Fleming teaches treating surface of the initial optical fiber preform with chlorine, wherein the surface of the initial optical fiber preform is treated with chlorine for modification of structure of silica cladding of the initial optical fiber preform by removing impure particles from the initial optical fiber preform (col. 7 lines 16-24); and performing flame polishing on the surface of the initial optical fiber preform after chlorination, 
Watanabe teaches the treatment of the surface of the initial optical fiber preform with chlorine facilitates reduction in softening temperature of the surface of the initial optical fiber preform (col. 8 lines 13-15).  It would have been obvious to one of ordinary skill in the art that the preform of Fleming would have had a reduction in softening point because Watanabe teaches that this results from the addition of chlorine (col. 8 lines 13-15) and Fleming teaches the surface of the initial optical fiber preform is treated with chlorine (col. 7 lines 16-24).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLEMING et al. (US 4,775,401) in view of BOEK et al. (US 2003/0079504).
Fleming teaches a method for modification of surface of an initial optical fiber preform. Fleming teaches treating surface of the initial optical fiber preform with chlorine, wherein the surface of the initial optical fiber preform is treated with chlorine for modification of structure of silica cladding of the initial optical fiber preform by removing impure particles from the initial optical fiber preform (col. 7 lines 16-24); and performing flame polishing on the surface of the initial optical fiber preform after chlorination, wherein the flame polishing is performed to convert the initial optical fiber into a modified optical fiber preform (col. 9 lines 28-29).
Boek teaches treatment of the surface of the initial optical fiber preform with chlorine provides stress relaxation to the surface of the initial optical fiber preform (para. 0015). It would have been obvious to one of ordinary skill in the art that stress relaxation .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLEMING et al. (US 4,775,401) in view of GUPTA et al. (US 2007/0022787).
Fleming teaches a method for modification of surface of an initial optical fiber preform. Fleming teaches treating surface of the initial optical fiber preform with chlorine, wherein the surface of the initial optical fiber preform is treated with chlorine for modification of structure of silica cladding of the initial optical fiber preform by removing impure particles from the initial optical fiber preform (col. 7 lines 16-24); and performing flame polishing on the surface of the initial optical fiber preform after chlorination, wherein the flame polishing is performed to convert the initial optical fiber into a modified optical fiber preform (col. 9 lines 28-29).
Gupta teaches a method for producing optical fibers. Gupta teaches flame polishing of the surface of the initial optical fiber preform is performed at a temperature of less than 1800 °C (para. 0044) which incorporates the claimed range of about 1000- 1400 °C.  It would have been obvious to one of ordinary skill in the art to try the temperature suggested by Gupta in the flame polishing of Fleming because Gupta teaches that this prevents OH ions from diffusing into the glass (para. 0044) and Fleming teaches that removing OH ions is performed during purification (col. 7 lines 21-23).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLEMING et al. (US 4,775,401) in view of FUJII et al. (US 6,467,311).
Fleming teaches a method for modification of surface of an initial optical fiber preform. Fleming teaches treating surface of the initial optical fiber preform with chlorine, wherein the surface of the initial optical fiber preform is treated with chlorine for modification of structure of silica cladding of the initial optical fiber preform by removing impure particles from the initial optical fiber preform (col. 7 lines 16-24); and performing flame polishing on the surface of the initial optical fiber preform after chlorination, wherein the flame polishing is performed to convert the initial optical fiber into a modified optical fiber preform (col. 9 lines 28-29).
Fujii teaches flame polishing results in removal of residual strain from inside the initial optical fiber preform (col. 1 lines 37-39). It would have been obvious to one of ordinary skill in the art that the optical fiber of Fleming would have undergone removal of residual strain because Fleming teaches performing flame polishing on the surface of the initial optical fiber preform (col. 9 lines 28-29).

Claims 8, 9, 11, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLEMING et al. (US 4,775,401) in view of SHIMIZU et al. (US 6,386,001).
Fleming teaches a method for modification of surface of an initial optical fiber preform. Fleming teaches treating surface of the initial optical fiber preform with chlorine, wherein the surface of the initial optical fiber preform is treated with chlorine for modification of structure of silica cladding of the initial optical fiber preform by removing 
Shimizu teaches that flame polishing the surface of an optical fiber results in preventing breakages in the fiber (para. 0007). It would have been obvious to one of ordinary skill in the art that a reduction of proof test breaks and draw breaks from the surface of the initial optical fiber preform of Fleming would result because Fleming teaches performing flame polishing on the surface of the initial optical fiber preform (col. 9 lines 28-29).
Regarding claim 11, Fleming teaches a method for modification of surface of an initial optical fiber preform. Fleming teaches treating surface of the initial optical fiber preform with chlorine, wherein the surface of the initial optical fiber preform is treated with chlorine for modification of structure of silica cladding of the initial optical fiber preform by removing impure particles from the initial optical fiber preform (col. 7 lines 16-24); and performing flame polishing on the surface of the initial optical fiber preform after chlorination, wherein the flame polishing is performed to convert the initial optical fiber into a modified optical fiber preform (col. 9 lines 28-29).
Fleming teaches that the optical fiber preform is dehydrated in a Cl2 containing atmosphere for 16 hours (col. 10 lines 18-19). It would have been obvious to one of ordinary skill in eth art that modifying the flow rate of the Cl2 containing atmosphere would affect the purification of the optical fiber. Therefore, it would have been obvious to one of ordinary skill in the art that a treatment of 50-70 liters of chlorine per square 
Shimizu teaches that flame polishing the surface of an optical fiber results in preventing breakages in the fiber (para. 0007). It would have been obvious to one of ordinary skill in the art that a reduction of proof test breaks and draw breaks from the surface of the initial optical fiber preform of Fleming would result because Fleming teaches performing flame polishing on the surface of the initial optical fiber preform (col. 9 lines 28-29).
Regarding claim 13, Fleming teaches the treatment of the surface of the initial optical fiber preform with chlorine dries out the surface of the initial optical fiber preform by making the surface of the initial optical fiber preform free from water and hydroxide ions, wherein the treatment of the surface of the initial optical fiber preform with chlorine discourages adhesion of foreign particles to the surface of the initial optical fiber preform, wherein the treatment of the surface of the initial optical fiber preform with chlorine prevents impure particles to get stuck on the surface of the initial optical fiber preform wherein the treatment of the surface of the initial optical fiber preform with chlorine enables removal of metallic impurities from the surface of the initial optical fiber preform (col. 7 lines 11-24).
Regarding claim 16, Fleming teaches the initial optical fiber preform is manufactured using at least one preform manufacturing process, wherein the at least one preform manufacturing process comprises modified chemical vapor deposition process, vapor axial deposition process and outside vapor deposition process (col. 5 lines 46-47).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLEMING et al. (US 4,775,401) in view of SHIMIZU et al. (US 6,386,001) as applied to claim 11 above, and further in view of BOEK et al. (US 2003/0079504).
Fleming as modified by Shimizu teaches a method for modification of surface of an initial optical fiber preform.
Boek teaches treatment of the surface of the initial optical fiber preform with chlorine provides stress relaxation to the surface of the initial optical fiber preform (para. 0015). It would have been obvious to one of ordinary skill in the art that stress relaxation would occur in the method of Fleming because Fleming teaches the surface of the initial optical fiber preform is treated with chlorine (col. 7 lines 16-24).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLEMING et al. (US 4,775,401) in view of SHIMIZU et al. (US 6,386,001) as applied to claim 11 above, and further in view of FUJII et al. (US 6,467,311).
Fleming as modified by Shimizu teaches a method for modification of surface of an initial optical fiber preform.
Fujii teaches flame polishing results in removal of residual strain from inside the initial optical fiber preform (col. 1 lines 37-39). It would have been obvious to one of ordinary skill in the art that the optical fiber of Fleming would have undergone removal of residual strain because Fleming teaches performing flame polishing on the surface of the initial optical fiber preform (col. 9 lines 28-29).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLEMING et al. (US 4,775,401) in view of SHIMIZU et al. (US 6,386,001) as applied to claim 11 above, and further in view of GUPTA et al. (US 2007/0022787).
Fleming as modified by Shimizu teaches a method for modification of surface of an initial optical fiber preform.
Gupta teaches a method for producing optical fibers. Gupta teaches flame polishing of the surface of the initial optical fiber preform is performed at a temperature of less than 1800 °C (para. 0044) which incorporates the claimed range of about 1000- 1400 °C.  It would have been obvious to one of ordinary skill in the art to try the temperature suggested by Gupta in the flame polishing of Fleming because Gupta teaches that this prevents OH ions from diffusing into the glass (para. 0044) and Fleming teaches that removing OH ions is performed during purification (col. 7 lines 21-23).

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLEMING et al. (US 4,775,401) in view of GUPTA et al. (US 2007/0022787) and SHIMIZU et al. (US 6,386,001).
Fleming teaches a method for modification of surface of an initial optical fiber preform. Fleming teaches treating surface of the initial optical fiber preform with chlorine, wherein the surface of the initial optical fiber preform is treated with chlorine for modification of structure of silica cladding of the initial optical fiber preform by removing impure particles from the initial optical fiber preform (col. 7 lines 16-24); and performing flame polishing on the surface of the initial optical fiber preform after chlorination, 
Fleming teaches that the optical fiber preform is dehydrated in a Cl2 containing atmosphere for 16 hours (col. 10 lines 18-19). It would have been obvious to one of ordinary skill in eth art that modifying the flow rate of the Cl2 containing atmosphere would affect the purification of the optical fiber. Therefore, it would have been obvious to one of ordinary skill in the art that a treatment of 50-70 liters of chlorine per square meter of the surface of the initial optical fiber preform could have been determined through routine experimentation to optimize the purification of the optical fiber.
Gupta teaches a method for producing optical fibers. Gupta teaches flame polishing of the surface of the initial optical fiber preform is performed at a temperature of less than 1800 °C (para. 0044) which incorporates the claimed range of about 1000- 1400 °C.  It would have been obvious to one of ordinary skill in the art to try the temperature suggested by Gupta in the flame polishing of Fleming because Gupta teaches that this prevents OH ions from diffusing into the glass (para. 0044) and Fleming teaches that removing OH ions is performed during purification (col. 7 lines 21-23).
Shimizu teaches that flame polishing the surface of an optical fiber results in preventing breakages in the fiber (para. 0007). It would have been obvious to one of ordinary skill in the art that a reduction of proof test breaks and draw breaks from the surface of the initial optical fiber preform of Fleming would result because Fleming teaches performing flame polishing on the surface of the initial optical fiber preform (col. 9 lines 28-29).
.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLEMING et al. (US 4,775,401) in view of GUPTA et al. (US 2007/0022787) and SHIMIZU et al. (US 6,386,001) as applied to claim 17 above, and further in view of BOEK et al. (US 2003/0079504).
Fleming as modified by Gupta and Shimizu teaches a method for modification of surface of an initial optical fiber preform.
Boek teaches treatment of the surface of the initial optical fiber preform with chlorine provides stress relaxation to the surface of the initial optical fiber preform (para. 0015). It would have been obvious to one of ordinary skill in the art that stress relaxation would occur in the method of Fleming because Fleming teaches the surface of the initial optical fiber preform is treated with chlorine (col. 7 lines 16-24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741